Case: 14-41176      Document: 00513079605         Page: 1    Date Filed: 06/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-41176
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 16, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

HUGO AGUIRRE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:14-CR-676-1


Before DAVIS, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Hugo Aguirre raises an
argument that he concedes is foreclosed by United States v. Betancourt, 586
F.3d 303, 308-09 (5th Cir. 2009), which held that knowledge of drug type and
quantity is not an element of a 21 U.S.C. § 841 offense. Knowledge of drug
type and quantity likewise is not an element of offenses under the related
statutes of 21 U.S.C. § 952(a) and § 960(a). See United States v. Valencia-


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41176   Document: 00513079605    Page: 2   Date Filed: 06/16/2015


                               No. 14-41176

Gonzales, 172 F.3d 344, 345-46 (5th Cir. 1999); United States v. Restrepo-
Granda, 575 F.2d 524, 527 (5th Cir. 1978). The unopposed motion for summary
disposition is GRANTED, and the judgment of the district court is AFFIRMED.




                                    2